Citation Nr: 0017958	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a evaluation higher than 10 percent for 
residuals of a depressed skull fracture, status post 
craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from January 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that established service connection for the 
residuals of a skull fracture and assigned a 10 percent 
evaluation.


FINDING OF FACT

The veteran's residuals of a skull fracture are manifested by 
several reportedly severe headaches a month with no dementia 
or loss of skull and face asymmetry.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent 
for recurrent headaches, the residuals of a skull fracture, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Diagnostic Code 8045-8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated August 1995.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations described below, and the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Service medical records show that the veteran sustained an 
injury to his head after being hit with a bunk bed adapter in 
April 1978.  There was no known loss of consciousness 
according to the patient and he was lethargic but oriented.  
The veteran also complained of nausea and headaches during 
treatment right after the incident.  He was diagnosed with 
right frontal depressed skull fracture with epidural 
hematoma.  There was no nerve involvement but there were some 
facial fractures.  He underwent a right frontal craniotomy 
with evacuation of the epidural hematoma at that time.

The veteran underwent his first VA examination in conjunction 
with this claim in May 1995.  At that time, the examiner 
recorded the veteran's pertinent history relating to the 
inservice injury and recorded that the veteran reported 
"really having no problems."  The veteran denied headaches 
or gait changes.  He also denied any problems other than 
having one seizure about five years before the examination 
and he was on no other seizure medication.  He did take 
occasional aspirin for aches and pains.  The veteran's face 
was asymmetrical and he had a drawing of the mouth to the 
right side.  There was no tumor or malignancy present.  There 
was no impairment of the motor, sensory or cranial nerves.  
There was no impairment of the peripheral or autonomic 
nervous system.  The veteran was not noted to have 
psychiatric or behavioral problems and was deemed capable of 
taking care of his own benefits.  He was diagnosed with a 
history of a depressed skull fracture, right frontal and 
right temporal areas, with insertion of metal plate in 1978.

In December 1995, the veteran underwent further VA 
examination.  The relevant history was again noted.  The 
examiner noted a healed surgical scar over the front 
primarily.  Cranial nerves were intact, palpation of the head 
revealed the defect about 4 by 5 centimeters.  Examination 
showed no tumor, malignancy, sensory impairment of the 
cranial nerves, or impairment of the peripheral nervous 
system.  There were also no psychiatric manifestations and 
the veteran was found competent.  He was diagnosed with 
postconcussion syndrome by history.

Further examination was conducted in April 1998.  The veteran 
stated that he could feel the blood flowing through his veins 
in his head.  He reported that this can happen at least two 
times per month and that the attacks last approximately five 
minutes at the most.  The veteran indicated that he also had 
started having headaches a couple times a month that began at 
the top of his head and radiated to the entire head.  He 
stated that these headaches lasted two to three hours at a 
time.  The veteran stated that he gets flare-ups of pain 
during periods of high anxiety and that he has had a very 
quick temper since the accident.  The examiner noted that the 
veteran's disorder had stabilized at that time although the 
veteran was afraid to bump his head.  He stated that he had a 
metal plate inside his head but skull x-rays did not show 
such a plate.  The veteran indicated that he was in the 
bathroom in 1991 when he had a seizure.  He stated that he 
had to crawl out of the bathroom and was very tired and slept 
for a while.  The veteran indicated that he did not bite his 
tongue or urinate on himself.  He just knew that he fell to 
the floor and believed he had a seizure.  He did not seek 
medical attention and had not ever been on medication for 
seizures.  He denied dizziness, photophobia or autophobia.  
He did report headaches.  Again, no tumor, motor or sensory 
impairment, functional impairment, or psychiatric 
manifestation was shown.  Further, the veteran's eyes were 
reactive and equal and bowel functioning was normal.  There 
was no smell or taste deficit.

Skull x-ray showed no metal plate in the veteran's head, 
although it did show status post craniotomy in the right 
frontoparietal area.  There was a bony calvarium.  Otherwise, 
it was an intact and unremarkable skull x-ray.  He was 
diagnosed with a head injury to the right frontal and 
temporal area in 1978 and status post craniotomy in 1978.  He 
was noted to have had one seizure in 1991.  He was also 
diagnosed with atypical headaches that started at the top of 
the head.  These headaches, again, occurred about two times a 
month with a few hours duration.

Finally, in April 1999, the veteran underwent his most recent 
VA examination pursuant a Board remand.  This examination 
focused on the veteran's head injury in general and his 
atypical headaches in particular.  The veteran reported that 
he had had headaches ever since his service accident.  The 
examiner noted that the veteran reported a throbbing 
sensation on his VA examination in 1997 and it appeared that 
he was having headaches on both that examination and the 
examination done in April 1998.  The veteran stated that he 
had headaches an average of two times a month that last from 
two to three hours.  His headaches reportedly start at the 
top of the head, in the area just adjacent to the skull 
defect.  He had some throbbing and tingling in that area.  
The veteran stated that the headaches become quite intense 
and he ranked the headaches as a 7 on a scale of 1 to 10, 10 
being most severe.  The veteran did not take any medication 
for these headaches, except for an aspirin on occasion, and 
he indicated that he had not lost work due to the headaches.  
The headaches were not associated with nausea or vomiting and 
he had no focal or neurological deficits with the headaches.  
The veteran again reported only one episode of seizure 
activity, the seizure in 1991, and he was not on any anti-
convulsants.  He did not have any dizziness or any visual 
disturbance.  


The veteran was diagnosed with posttraumatic headaches with 
documented history of blunt trauma to the head resulting in 
depressed skull fracture requiring craniotomy to evacuate an 
epidural hematoma and elevation of the depression skull 
fracture.  The examiner also indicated that the veteran did 
complain of chronic recurrent headaches since the injury that 
always start just adjacent to the area of the skull defect.  
The examiner added that in his opinion the headaches were 
posttraumatic in nature.  

The Board has considered several diagnostic codes that could 
be applicable to assigning an evaluation to the above-
described symptomatology.  Under 38 C.F.R. § 4.124, 
Diagnostic Code 8045, the rating code for brain disease due 
to trauma, indicates that purely neurological disabilities, 
such a hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g. 8045-8207).  

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with head 
trauma.  The Board notes that the veteran has not been 
diagnosed with multi-infarct dementia and thus a rating in 
excess of 10 percent is not assignable under this code.

The Board has also considered whether the veteran's 
symptomatology would warrant a higher evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, the code for 
migraines.  That code indicates that migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
evaluation while migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  Migraines with characteristic prostrating 
attacks occurring on an average of once a month for the last 
several months warrants a 30 percent evaluation.  A 50 
percent evaluation is warranted where there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The Board notes that the 
veteran has reportedly severe headaches several times each 
month.  As he has at least once a month prostrating attacks, 
a 30 percent disability is warranted.  However, the veteran 
has also stated that his headaches do not cause significant 
problems with work activities or social activities and thus a 
50 percent rating is not established.  It is therefore the 
decision of the Board that a rating of 30 percent is 
warranted under this diagnostic code.

The veteran's residuals of a skull depression fracture could 
also perhaps be evaluated pursuant to the criteria set out in 
38 C.F.R. § 4.72, Diagnostic Code 5299-5296.  That code 
relates to loss of part of the inner and outer tables of the 
skull.  It provides that, without brain hernia, a 10 percent 
evaluation is warranted where there is a loss of the skull of 
an area smaller than a quarter piece.  An intermediate area 
loss warrants a higher 30 percent evaluation.  The veteran 
has asserted that he lost consciousness at the time of the 
injury and that he has had a metal plate inserted in his 
skull.  However, service medical records do not show the loss 
of consciousness or metal plate, although the veteran 
certainly had a serious injury involving surgery for a 
hematoma.  With regard to the veteran's reported seizure, no 
seizure disorder has been medical confirmed or reported 
clinically.  In short, there is no evidence that the veteran 
has had any type of skull loss and while he has a defect of a 
few centimeters, there is no evidence of loss of the skull to 
the extent necessary for an evaluation under this code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating of 30 for recurrent headaches, as 
residual disability of a depressed skull fracture, status 
post craniotomy, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

